Shulman, Judge.
Plaintiff-creditor brought suit to cancel and render null and void a deed to real estate from defendant-husband to his wife (also a defendant) as a fraudulent conveyance under Code Ann. § 28-201 (2). The court entered a directed verdict on behalf of defendants-appellees on the grounds that plaintiff had renewed defendant-husband’s note of indebtedness subsequent to its notice of the defendant-husband’s deed of conveyance to his wife. On appeal, we affirm.
The undisputed evidence produced by plaintiff itself *566showed that plaintiff had knowledge of defendant-husband’s conveyance of the real estate to his wife,prior to the time plaintiff renewed defendant’s loan. It is clear, then, that plaintiff did not rely on defendant-husband’s ownership of the real estate in issue when it subsequently extended him credit. Compare Gentry v. Cowan, McClung & Co., 66 Ga. 720; Gormley v. Askew, 177 Ga. 554 (170 SE 674). This being so, the plaintiff, as a subsequent creditor with notice, could not void the conveyance under § 28-201 (2). Jowers v. High Point Furn. Co., 10 Ga. App. 297 (1) (73 SE 415). The court properly directed the verdict on behalf of the defendants.
Argued July 2, 1979
Decided October 1, 1979.
Davies Owens, Catherine G. Lynch, for appellant.
Thomas G. Crichton, for appellees.

Judgment affirmed.


Deen, C. J, and Carley, J., concur.